The election of Nathaniel Benson, as a representative of the town of Dresden, was controverted by Edmund Bridge and others,1 for reasons which appear by the following report of the committee on elections, made- the eighteenth day of Jane, and agreed to the same day,2 namely: — .
“ A meeting of the inhabitants of said town, legally warned, was held on the seventh day of May, last past, for the choice of a representative to the general court, at which meeting, George Iioudlette was declared, by the selectmen of said town, to have a majority of the votes and to be duly elected. There was no evidence before the committee that there was any illegality or irregularity in the election of said Iioudlette.
It is not pretended that the town has a sufficient number of ratable polls to entitle it to two representatives; but, after the meeting aforesaid, two of the said selectmen [at the request of several persons who were dissatisfied with the proceedings at that meeting,] issued a warrant to warn another meeting of the inhabitants, to be held on the sixteenth day of May last, for the purpose of choosing a representative from said town. The warrant for calling the meeting last aforesaid was posted up in said town only seven days before the said sixteenth day of May, and no other notice was given of the meeting. There was a vote of the inhabitants of- Dresden, passed soon after the incorporation of the town, that fourteen clays notice shall be given of all future meetings of *152said town for the choice of town officers, governor, senators, representatives, &c., and that this vote has at all times been observed until the present instance. At said meeting, on the sixteenth day of May last, votes were thrown promiscuously on the selectmen’s table, without regularity or order, and without being called for. The votes were sorted and counted by the said selectmen; but the selectmen did not and would not declare for what purpose said votes were given in. The record in the town book is as follows, namely, ‘ fifty-nine votes were brought in, without being called for, for representative, for Nathaniel Benson, and one for George 11011516110.’ The selectmen did not, at the meeting, declare the said Benson to be chosen as representative from said town.
On these facts the committee unanimously report, that the supposed election of Nathaniel Benson was utterly void, and that lie is not entitled to a seat.”

 33 J. H. 31.


 Same, 222.